Exhibit 10.4

QLOGIC CORPORATION

2005 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF PERFORMANCE SHARES

 

1. General.

Subject to these Terms and Conditions of Performance Shares (these “Terms”) and
the QLogic Corporation 2005 Performance Incentive Plan (including any applicable
sub-plan, the “Plan”), QLogic Corporation (including its Subsidiaries, the
“Corporation”) has granted to the Grantee (as defined below) a credit of
performance shares under the Plan (the “Performance Share Award” or “Award”)
with respect to the number of performance shares provided in the Notice of Grant
Agreement (“Grant Notice”) corresponding to that particular Award grant (subject
to adjustment as provided in Section 7.1 of the Plan and to adjustment based on
the level of achievement under, and as specified in, the Performance Objectives)
(the “Performance Shares”). As used herein, the term “performance shares” means
a non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and these Terms. The recipient of the Award identified in the Grant Notice
is referred to as the “Grantee.” The effective date of grant of the Award as set
forth on the Grants tab on the UBS OneSource website
(https://onesource.ubs.com/qlgc) is referred to as the “Award Date.” Capitalized
terms are defined in the Plan if not defined herein. The Award has been granted
to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. The Performance
Shares shall be used solely as a device for the determination of the payment to
eventually be made to the Grantee if such Performance Shares vest pursuant to
Section 2. The Performance Shares shall not be treated as property or as a trust
fund of any kind.

The Grant Notice and these Terms are collectively referred to as the
“Performance Share Award Agreement” applicable to the Performance Shares, or
this “Performance Share Award Agreement.”

 

2. Vesting.

Subject to adjustment under Section 7.1 of the Plan and further subject to early
termination under Section 6 of these Terms, the Award shall vest and become
non-forfeitable as follows: (i) no portion of the Performance Share Award shall
be earned or vest until the Compensation Committee of the Board of Directors
(“Compensation Committee”) has approved a calculation of the level of
achievement for each of the performance objectives (the “Performance
Objectives”) for the applicable fiscal year(s), (ii) once the Compensation
Committee has approved the level of achievement under each of the Performance
Objectives, the Compensation Committee shall approve the related number of
Performance Shares earned by the Grantee based on that level of achievement,
(iii) [Remaining Vesting terms to be determined at time of grant]. The
Performance Objectives approved by the Compensation Committee and the weighting
assigned to each objective shall be separately communicated to the Grantee after
they are established by the Compensation Committee.

 

1



--------------------------------------------------------------------------------

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Performance
Share Award Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 6 below or under the Plan.

Nothing contained in this Performance Share Award Agreement or the Plan
constitutes a continued employment or service commitment by the Corporation,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation, interferes in any
way with the right of the Corporation at any time to terminate such employment
or service, or affects the right of the Corporation to increase or decrease the
Grantee’s other compensation. In jurisdictions that do not recognize an at will
employment relationship, the prior sentence is subject to Grantee’s contract of
employment and applicable law.

 

4. No Stockholder Rights.

The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Performance Shares and
any shares of Common Stock underlying or issuable in respect of such Performance
Shares until such shares of Common Stock are actually issued to and held of
record by the Grantee. No adjustments will be made for dividends or other rights
of a holder for which the record date is prior to the date of issuance of the
stock certificate.

 

5. Crediting of Vested Performance Shares; Tax Withholding.

5.1 Crediting of Vested Performance Shares.

On or as soon as administratively practical following each vesting of the
applicable portion of the Award pursuant to Section 2 (and in all events not
later than two and one-half months after the vesting date), the Corporation
shall deliver to the Grantee a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Performance Shares subject to this Award that vest on the
applicable vesting date, unless such Performance Shares terminate prior to the
given vesting date pursuant to Section 6. The Corporation’s obligation to
deliver or credit shares of Common Stock with respect to vested Performance
Shares is subject to the condition precedent that the Grantee or other person
entitled under the Plan to receive any shares with respect to the vested
Performance Shares (a) deliver to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan and
(b) make arrangements satisfactory to the Corporation to pay or otherwise
satisfy the tax withholding requirements with respect to the vested Performance
Shares. The Grantee shall have no further rights with respect to any Performance
Shares that are paid or that terminate pursuant to Section 6.

 

2



--------------------------------------------------------------------------------

The Corporation has established a web – based system for managing Performance
Share Awards. Currently, UBS Financial Services, Inc. (“UBS”) manages
Performance Share Awards. In the event that the Grantee wishes to sell shares of
Common Stock granted pursuant to a vested Performance Share Award, the Grantee
must contact UBS either by logging on to the UBS OneSource website
(https://onesource.ubs.com/qlgc) or by calling the UBS Call Center at
1-866-756-4421. UBS will request from the Grantee information regarding the
Common Stock to be sold and the order type.

5.2 Responsibility for Taxes. The ultimate liability for any and all tax, social
insurance and payroll tax withholding legally payable by an employee under
applicable law (including without limitation laws of foreign jurisdictions)
(“Tax-Related Items”) is and remains Grantee’s responsibility and liability and
the Corporation (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant or vesting of the Award and the subsequent sale of the
shares of Common Stock subject to the Award; and (b) does not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Grantee’s liability for Tax-Related Items.

Upon the granting of the Performance Share Award or the vesting or payment of
shares of the Common Stock in respect of Performance Share Award or any other
event in respect of the Performance Share Award that triggers withholding
obligations of the Corporation or its Subsidiaries, the Corporation shall have
the right at its option to (a) require the Grantee to pay or provide for payment
in cash of the amount of any taxes that the Corporation may be required to
withhold with respect to such withholding event, or (b) deduct from any amount
payable to the Grantee the amount of any taxes which the Corporation may be
required to withhold with respect to such withholding event. In any case where a
tax is required to be withheld in connection with the Performance Share Award or
the delivery of shares of Common Stock under this Performance Share Award
Agreement, the Administrator may, in its sole discretion, direct the Corporation
to reduce the number of shares subject to the Performance Share Award or shares
to be delivered pursuant to such Award by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy such withholding obligation at
the minimum applicable withholding rates. Alternatively, or in addition, if
permissible under local law, the Corporation may sell or arrange for the sale of
shares of Common Stock that Grantee is due to acquire to meet the minimum
withholding obligations for Tax-Related Items. Finally, Grantee shall pay to the
Corporation any amount of any Tax-Related Items that the Corporation may be
required to withhold in connection with the Award that cannot be satisfied by
the means previously described.

 

6. Early Termination of Employment/Service.

The Grantee’s Performance Shares shall terminate to the extent such units have
not become vested prior to the first date the Grantee is no longer employed by
or providing services to the Corporation or one of its Subsidiaries, regardless
of the reason for the termination of the

 

3



--------------------------------------------------------------------------------

Grantee’s employment or service with the Corporation or such Subsidiary, whether
with or without cause, voluntarily or involuntarily. If the Grantee is employed
by or in service to a Subsidiary and that entity ceases to be a Subsidiary, such
event shall be deemed to be a termination of employment or service of the
Grantee for purposes of this Agreement, unless the Grantee otherwise continues
to be employed by or in service to the Corporation or another of its
Subsidiaries following such event. If any unvested Performance Shares are
terminated hereunder, such Performance Shares shall automatically terminate and
be cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the Grantee, or
the Grantee’s beneficiary or personal representative, as the case may be. The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Performance Share Award Agreement;
provided, that the employment or service relationship shall not be considered
terminated in the case of any statutory leave.

 

7. Restrictions on Transfer.

Subject to applicable law, neither the Performance Share Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

8. Adjustment.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments if appropriate in the number of Performance Shares then outstanding
and the number and kind of securities that may be issued in respect of the
Performance Share Award.

 

9. Data Privacy Consent.

Grantee explicitly and unambiguously consents to the collection, use, transfer
and processing, in electronic or other form, of Grantee’s personal data as
described in this document by and among, as applicable, the Corporation or its
affiliates (or their agents) for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.

Grantee further understands that the Corporation or its affiliates (or their
agents) hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock held in the Corporation and details of all Awards or
other entitlements to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee’s country, or elsewhere, and that the recipient’s
country may not have the same level of data privacy laws and protections as
Grantee’s country. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or

 

4



--------------------------------------------------------------------------------

other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Grantee may
elect to deposit any shares of Common Stock acquired upon vesting of the Award.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or withdraw the consents herein by contacting the
Corporation’s human resources department. Grantee understands that withdrawal of
consent may affect Grantee’s ability to exercise or realize benefits from the
Award.

 

10. Nature of Grant.

In accepting the grant of the Award, Grantee acknowledges that: (i) the Plan is
established voluntarily by the Corporation, it is discretionary in nature and it
may be modified, suspended or terminated by the Corporation at any time, as
provided in the Plan and these Terms; (ii) the grant of the Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of performance shares, or benefits in lieu of performance shares
even if performance shares have been granted repeatedly in the past; (iii) all
decisions with respect to future grants will be at the sole discretion of the
Corporation; (iv) Grantee’s participation in the Plan shall not create a right
to further employment or service and shall not interfere with the ability of the
Corporation to terminate Grantee’s employment or service relationship at any
time with or without cause (subject to Grantee’s contract of employment or
service, if one exists, and applicable law); (v) Grantee’s participation in the
Plan is voluntary; (vi) in the event that Grantee is not an employee of the
Corporation, the Award grant will not be interpreted to form an employment
contract or relationship with the Corporation, and furthermore, the Award grant
will not be interpreted to form an employment contract with the Corporation and
any of its affiliates; (vii) the future value of the underlying shares of Common
Stock is unknown and cannot be predicted with certainty; (viii) if Grantee vests
in his or her Award and shares of Common Stock are no longer restricted, the
value of those shares of Common Stock acquired upon vesting may increase or
decrease in value, even below the price at which such Award was originally
granted; and (ix) no claim or entitlement to compensation or damages arises from
termination of the Award or diminution in value of the Award or shares of Common
Stock acquired pursuant to the Award whether such compensation is claimed by way
of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or employment or otherwise howsoever. Grantee
irrevocably releases the Corporation and its affiliates from any such claim that
may arise and Grantee shall not be entitled to any compensation or damages
whatsoever or however described by reason of any termination, withdrawal or
alteration of rights or expectations under the Plan.

 

11. Clawback Policy.

Notwithstanding anything else contained herein or in the Plan to the contrary,
but subject to applicable law, this Performance Share Agreement is subject to
the Company’s clawback policy, as well as the “clawback” provisions of
applicable law, rules and regulations, as each may be adopted and in effect from
time to time (collectively, the “Clawback Policy”). The provisions of the
Clawback Policy are in addition to (and not in lieu of) any rights to repayment
the Company may have under Section 304 of the Sarbanes-Oxley Act of 2002 and
other applicable laws.

 

5



--------------------------------------------------------------------------------

12. Notices.

Any notice to be given under the terms of this Performance Share Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the address last reflected
on the Corporation’s payroll records or at Grantee’s place of work, or at such
other address as either party may hereafter designate in writing to the other.
Any such notice shall be delivered in person or by pre-paid post/mail shall be
enclosed in a properly sealed envelope addressed as aforesaid. Any such notice
shall be given only when received, but if the Grantee is no longer employed by
or in service to the Corporation, shall be deemed to have been duly given five
business days after the date posted/mailed in accordance with the foregoing
provisions of this Section 12.

 

13. Plan.

The Award and all rights of the Grantee under this Performance Share Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by this reference. The Grantee agrees to be bound by the terms of the
Plan and this Performance Share Award Agreement. The Grantee acknowledges having
read and understanding the Plan and this Performance Share Award Agreement.
Unless otherwise expressly provided in other sections of this Performance Share
Award Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not and shall not be deemed to create any
rights in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 

14. Entire Agreement.

This Performance Share Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Performance Share Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

15. Governing Law.

This Performance Share Award Agreement shall be governed by and construed and
enforced and executed in accordance with the laws of the State of Delaware
without regard to conflict of law principles thereunder.

 

6



--------------------------------------------------------------------------------

16. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.4 of the Plan, this Performance Share Award Agreement shall be assumed
by, be binding upon and inure to the benefit of any successor or successors to
the Corporation.

 

17. Limitation on Grantee’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Performance Share Award Agreement creates only a contractual
obligation on the part of the Corporation as to amounts payable and shall not be
construed as creating a trust. Neither the Plan nor any underlying program, in
and of itself, has any assets. The Grantee shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Performance Shares, and rights
no greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Performance Shares, as and when payable hereunder.

 

18. Section Headings.

The section headings of this Performance Share Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

19. Construction.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. The Performance Share
Award Agreement shall be construed and interpreted consistent with that intent.

 

20. Acceptance.

In accepting the grant of the Award, Grantee acknowledges receipt of a copy of
the Plan, the Grant Notice and these Terms. Grantee has read and understands the
terms and provisions thereof, and has accepted the Award subject to all terms
and conditions of the Plan, the Grant Notice and these Terms. Grantee
acknowledges that there may be adverse tax consequences upon vesting of the
Award or disposition of the shares of Common Stock acquired upon vesting of the
Award and that Grantee should consult a tax adviser prior to such exercise or
disposition.

 

7